PER CURIAM:
Julius Brown appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction of sentence. In his motion, Brown sought the benefit of Amendments 591 and 599 of the U.S. Sentencing Guidelines. Amendments 591 and 599 became effective on November 1, 2000, and were incorporated into the 2000 version of the U.S. Sentencing Guidelines Manual, pursuant to which Brown’s Guidelines range was calculated. As such, he received the benefit of Amendments *189591 and 599 at the time of sentencing in August 2001, and his § 3582(c)(2) motion was properly denied. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.